DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Remarks


This office action is responsive to the amendment filed on 1/24/2022.  Claims 1, 2, 4-10, 12-15 are presented for examination.  Independent claims 1, 9, 15 were amended.  Claims 3, 11 were cancelled.

Response to Arguments



Applicant’s arguments, see pages 6-7 of the Applicant’s remarks, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-10, 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Kleekajai et al. (U.S. Patent Application 20150264278).

Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) and further in view of Kleekajai et al. (U.S. Patent Application 20150264278).

In regards to claim 1, Kunkel teaches a computing device [e.g. mobile phone, 0045], comprising: 
a processing unit [e.g. processor, 0151];
a memory [e.g. non-transitory computer readable storage medium, 0151] coupled to the processing unit and storing instructions [e.g. stores software instructions, 0151] which, when executed by the processing unit, perform acts comprising:
capturing an image [e.g. capturing original source images, 0032] of an environment [e.g. scene, 0032] where the computing device is located, the image captured by a camera [e.g. a directional image sensor, 0043] that operatively communicates with the computing device [e.g. the light source identification module such as the mobile phone communicates with the directional image sensor via one or more data links, 0043-0045];
determining, based on the captured image, ambient light information that indicates light intensities in a plurality of directions in the environment [e.g. A light source map image may be generated based on the calibrated directional image sensor data acquired through one or two fisheye lens cameras in the front and back of a mobile device containing the light source identification module. Also, one or more directional light maps are constructed using the light source map image. The directional light maps may predict specific ambient light directions and ambient light intensities for any given point on some or all portions of the reference surface, 0058, 0081].
Kunkel does not explicitly teach 
a wearable computing device (emphasis added);
adjusting pixel values of the at least one image based on camera parameters used by the camera in capturing the image resulting in an adjusted captured image that provides a baseline from which to identify ambient light directions, the camera parameters including one or more of an exposure time, pixel opacity, brightness, and a gamma correction parameter;
determining, based on the adjusted captured image, ambient light information that indicates light intensities in a plurality of directions in the environment (emphasis added).
However, Braun teaches a wearable computing device [e.g. wearable computer or mobile phone such as a head-mountable mobile phone, Abstract, 0031].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kunkel’s computing device with the features of a wearable computing device in the same conventional manner as taught by Braun because Braun provides a method for 
Kunkel as modified by Braun does not explicitly teach
adjusting pixel values of the at least one image based on camera parameters used by the camera in capturing the image resulting in an adjusted captured image that provides a baseline from which to identify ambient light directions, the camera parameters including one or more of an exposure time, pixel opacity, brightness, and a gamma correction parameter;
determining, based on the adjusted captured image, ambient light information that indicates light intensities in a plurality of directions in the environment (emphasis added).
However, Kleekajai teaches
adjusting pixel values of the at least one image [Fig. 2; e.g. arithmetic mean of the brightness value of all of the pixels associated with a respective grid element, 0046-0047] based on camera parameters [e.g. the mean brightness values are used to represent the amount of light incident to an area of the image sensor that corresponds to the grid element, 0046-0047] used by the camera [e.g. digital camera, 0006] in capturing the image resulting in an adjusted captured image [Fig. 2; e.g. generating a first measurement value for every grid element of the matrix, 0046-0047] that provides a baseline [e.g. satisfying a brightness criteria, 0048] from which to identify ambient light [e.g. ambient light, 0048, 0060-0061], the camera parameters including one or more of an exposure time [e.g. exposure settings, 0066], or brightness [e.g. brightness
determining, based on the adjusted captured image [e.g. based on the simulated-light-sensor array calculated from the first and second measurement values, 0053, 0056, 0060-0061], ambient light information [Fig. 2; e.g. calculating the ambient light estimate, 0060-0061] that indicates light intensities in the environment [e.g. the ambient light estimate represents the collective luminous emittance of all the light sources that produce light incident on the image sensor, 0061].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun with the features of
adjusting pixel values of the at least one image based on camera parameters used by the camera in capturing the image resulting in an adjusted captured image that provides a baseline from which to identify ambient light, the camera parameters including one or more of an exposure time, or brightness;
determining, based on the adjusted captured image, ambient light information that indicates light intensities in the environment
in the same conventional manner as taught by Kleekajai because Kleekajai provides a method for measuring ambient light conditions that more closely correlates to measurements taken using a traditional separate ambient light sensor [0002-0005].  As a result, the method reduces the computational and memory resources of the device [0042].
Kleekajai does not explicitly teach
identify ambient light directions
light intensities in a plurality of directions in the environment (emphasis added).
However, Kunkel already taught
identify ambient light directions [e.g. predict one or more specific ambient light directions, 0058, 0081];
light intensities in a plurality of directions in the environment [e.g. The directional light maps may predict specific ambient light directions and ambient light intensities for any given point on some or all portions of the reference surface, 0058, 0081].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kleekajai’s ambient light information with Kunkel’s ambient light directions and light intensities in a plurality of directions in the environment because light directions provide additional information for a more accurate measurement of the ambient light [0032].  As a result, the ambient light directions would improve image rendering qualities [0082, 0087].

In regards to claim 7, Kunkel teaches the device according to claim 1, wherein the acts further comprise: rendering an object [e.g. superimpose an object, 0037] to a user [Fig. 1B; e.g. user, 0052] of the computing device based on the ambient light information.
Kunkel does not explicitly teach the wearable computing device (emphasis added).
However, Braun teaches the wearable computing device [e.g. wearable computer or mobile phone such as a head-mountable mobile phone, Abstract, 0031].


In regards to claim 9, the claim recites similar limitations as claim 1, but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 15, the claim recites similar limitations as claim 1, but in the form of a computer program product stored in a non-transitory computer storage medium and comprising machine executable instructions which, when running on a wearable computing device, cause the wearable computing device to perform the steps of claim 1.  Furthermore, Kunkel teaches a computer program product stored in a non-transitory computer storage medium and comprising machine executable instructions [e.g. non-transitory computer readable storage medium stores software instructions, 0151] which, when running on a wearable computing device [see rejection of claim 1 above], cause the wearable computing device to perform the steps of claim 1.  Therefore, the same rationale as claim 1 is applied.

Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) and further in view of Kleekajai et al. (U.S. Patent Application 20150264278) as applied to claims 1, 9 above, and further in view of Popescu et al. (U.S. Patent Application 20050128196).

In regards to claim 2, Kunkel as modified by Braun and Kleekajai does not explicitly teach the device according to claim 1, wherein the camera is onboard the wearable device and wherein capturing the image of an environment where the wearable computing device is located comprises:
determining, based on a parameter indicating a Field of View range of the camera, a plurality of shooting directions required for covering the environment; and
causing the camera to capture a plurality of images according to the plurality of shooting directions.
However, Braun teaches wherein the camera is onboard the wearable device [e.g. wearable computer or mobile phone such as a head-mountable mobile phone with a camera, Abstract, 0023, 0031].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kunkel’s computing device with the features of wherein the camera is onboard the wearable device in the same conventional manner as taught by Braun because Braun provides a method for users to interact in real time within an augmented or virtual reality using applications relating to safety or recreational purposes [0006].
However, Popescu teaches the device according to claim 1, wherein capturing the image of an environment where the wearable computing device is located [see rejection of claim 1 above
determining, based on a parameter indicating a Field of View range of the camera [Fig. 1; e.g. field of views for frames captured at i-1 and i, 0070, also see 0042], a plurality of shooting directions [e.g. directions emanating from the center of projection of the camera at each of the frames, 0070] required for covering the environment; and
causing the camera to capture a plurality of images [Fig. 1; e.g. frames captured at i-1 and i, 0042] according to the plurality of shooting directions.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun and Kleekajai with the features of
determining, based on a parameter indicating a Field of View range of the camera, a plurality of shooting directions required for covering the environment; and
causing the camera to capture a plurality of images according to the plurality of shooting directions
in the same conventional manner as taught by Popescu because Popescu provides a method for quickly and cost effectively creating realistic 3D models of scenes [0007].

In regards to claim 10, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) and further in view of Kleekajai et al. (U.S. Patent Application 20150264278) as applied to claims 1, 9 above, and further in view of Izumi (U.S. Patent Application 20180007387).

In regards to claim 4, Kunkel as modified by Braun and Kleekajai does not explicitly teach the device according to claim 1, wherein the determining ambient light information of the wearable computing device comprises:
generating a panorama image of the environment based on the at least one adjusted image; and
mapping the panorama image to a cube map indicating the ambient light information.
However, Izumi teaches the device according to claim 1, wherein the determining ambient light information of the wearable computing device [see rejection of claim 1 above] comprises:
generating a panorama image [Fig. 4; e.g. omnidirectional images, Abstract] of the environment [e.g. user’s field of view, Abstract] based on the at least one adjusted image [Kleekajai’s first measurement value for every grid element of the matrix, see rejection of claim 1]; and
mapping the panorama image to a cube map indicating the ambient light information [Fig. 1; e.g. cube mapping to a cube model indicating the ambient light model, 0005].

generating a panorama image of the environment based on the at least one adjusted image; and
mapping the panorama image to a cube map indicating the ambient light information
in the same conventional manner as taught by Izumi because stitching images in order to create a panoramic image is very common in the art of computer graphics [0002-0009].

In regards to claim 12, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) and further in view of Kleekajai et al. (U.S. Patent Application 20150264278) as applied to claims 1, 9 above, and further in view of Pila (U.S. Patent Application 20170111567).

In regards to claim 5, Kunkel as modified by Braun and Kleekajai does not explicitly teach the device according to claim 1, wherein the acts further comprise: 
determining whether there is original ambient light information for the environment where the wearable computing device is located; and
in response to determining that there is the original ambient light information, updating the original ambient light information by using the determined ambient light information.
However, Pila teaches the device according to claim 1, wherein the acts further comprise: 
determining whether there is original ambient light information for the environment where the computing device is located [Fig. 4; e.g. determines a change in ambient light measurement based on the first ambient light measurement and the second ambient light measurement, 0038]; and
in response to determining that there is the original ambient light information [e.g. after determining there is a change in ambient light measurement, 0036], updating the original ambient light information by using the determined ambient light information [e.g. If the data register is configured to only store one ambient light measurement, the second ambient light measurement may replace the first ambient light measurement in the data register, 0036].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun and Kleekajai with the features of
determining whether there is original ambient light information for the environment where the wearable computing device is located; and
in response to determining that there is the original ambient light information, updating the original ambient light information by using the determined ambient light information
in the same conventional manner as taught by Pila because it is well known in the art for sensors to continuously sample data and update the corresponding sampled data [0036].

In regards to claim 13, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) and further in view of Pila (U.S. Patent Application 20170111567) and further in view of Kleekajai et al. (U.S. Patent Application 20150264278) as applied to claims 5, 13 above, and further in view of Han et al. (U.S. Patent Application 20110007103).

In regards to claim 6, Kunkel as modified by Braun, Kleekajai and Pila does not explicitly teach the device according to claim 5, wherein the updating the original ambient light information by using the determined ambient light information comprises:
dividing the original ambient light information into a first plurality of portions;
dividing the determined ambient light information into a second plurality of portions; and
in response to a difference between one of the first plurality of portions and a corresponding one of the second plurality of portions exceeding a threshold difference, modifying the original ambient light information with the determined ambient light information.
However, Han teaches the device according to claim 5, wherein the updating the original ambient light information by using the determined ambient light information [see rejection of claim 5 above] comprises:
dividing the original ambient light information into a first plurality of portions [e.g. The previous image data is divided into a plurality of predetermined regions. The ambient light luminance value is calculated for each of the regions, 0053-0054, 0057];
dividing the determined ambient light information into a second plurality of portions [e.g. The current image data is divided into a plurality of predetermined regions. The ambient light luminance value is calculated for each of the regions, 0053-0054, 0057]; and
in response to a difference between one of the first plurality of portions and a corresponding one of the second plurality of portions exceeding a threshold difference [e.g. if the change between the ambient light luminance values of the previous image data and of the current image data is greater than the predetermined threshold, 0057, 0059].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun, Kleekajai and Pila with the features of
dividing the original ambient light information into a first plurality of portions;
dividing the determined ambient light information into a second plurality of portions; and
in response to a difference between one of the first plurality of portions and a corresponding one of the second plurality of portions exceeding a threshold difference
in the same conventional manner as taught by Han because it is well known in the art to detect a change in the frames by comparing a previous frame with a current frame.
Han does not explicitly teach modifying the original ambient light information with the determined ambient light information.
However, Pila already taught modifying the original ambient light information with the determined ambient light information [e.g. If the data register is configured to only store one ambient light measurement, the second ambient light measurement may replace the first ambient light measurement in the data register, 0036].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Han’s dividing and difference steps with Pila’s modifying step because Han teaches operating the image sensor at least at one frame per second which would suggest that the ambient light level would be measured at least at that rate [see paragraph 0028, 0030].  Accordingly, a modifying step similar to Pila must be present in order to properly update the ambient light information as the image sensor and ambient light measurements are continuously performed.

.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) and further in view of Kleekajai et al. (U.S. Patent Application 20150264278) as applied to claims 7 above, and further in view of Lin (U.S. Patent 6,108,437).

In regards to claim 8, Kunkel as modified by Braun and Kleekajai does not explicitly teach the device according to claim 7, wherein the rendering an object to a user of the wearable computing device based on the ambient light information comprises:
generating an initial light map associated with the object based on the ambient light information;
down-sampling the initial light map to generate a set of down-sampled light maps having different resolutions; and
rendering the object based on the set of down-sampled light maps.
However, Lin teaches the device according to claim 7, wherein the rendering an object to a user of the wearable computing device based on the ambient light information [see rejection of claim 1 above] comprises:
generating an initial light map [e.g. lumen normalized image, c.7 L.30-39] associated with the object [e.g. human being, c.7 L.30-39] based on the ambient light information [e.g. illumination
down-sampling the initial light map [e.g. down sampling the lumen normalized image, c.7 L.30-52] to generate a set of down-sampled light maps having different resolutions [e.g. by changing the down sampling ratio, different down sampled images with a reduced number of pixels are generated, c.7 L.30-52]; and
rendering the object based on the set of down-sampled light maps [e.g. further processing is performed on the down sampled image of the human being based on the down sampled images, c.7 L. 30-67].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun and Kleekajai with the features of
generating an initial light map associated with the object based on the ambient light information;
down-sampling the initial light map to generate a set of down-sampled light maps having different resolutions; and
rendering the object based on the set of down-sampled light maps
in the same conventional manner as taught by Izumi because down sampling images reduces the amount of computational power required while maintaining the effectiveness of the system [c.7 L.40-43].

Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612